               Case 20-17132-LMI          Doc 29      Filed 09/23/20       Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

In Re:                                                                   Case No.: 20-17132-LMI
                                                                         Chapter 7
CARLOS WEISSENBERG

Debtor(s).____________/

                      Response to Order to Show Cause, (Docket Entry 25)
      COMES NOW Robert Pereda, Esq., and respectfully requests that the court Discharge the Order to
Show Cause, Docket Entry 25, and in support of which states:

   1. Debtor commenced this case on June 30, 2020, by filing a voluntary petition for relief under
      Chapter 7 of Title 11, of the United States Bankruptcy Code.
   2. Counsel filed a skeleton petition as Debtor was in litigation in a State Court Civil matter and time
      was of the essence.
   3. The deficiency deadline was July 14, 2020.
   4. During this period, counsel was working out of his home due to the stay at home order in the State
      of Florida. However, Counsel ended up contracting Covid in mid-July, testing positive on July 19,
      2020.
   5. Counsel communicated with the trustee’s office seeking extensions and was accommodated by the
      trustee and the 341 meeting was ultimately continued to September 11, 2020.
   6. Upon receiving the continuance Counsel filed a motion to extend time so the case would not be
      dismissed.
   7. A hearing was set on the motion to extend time for 9/8/2020.
   8. Prior to the hearing Counsel filed all schedules on 9/3/2020.
   9. Counsel mistakenly believed the hearing would be moot as the schedules had been filed.
   10. Counsel did not discover this error until receiving the Order to Show Cause.
   11. Counsel apologizes to the court for any inconvenience placed upon it.


    WHEREFORE, Robert Pereda, Esq. respectfully requests that this Court enter an Order Dismissing
the Order to Show Cause, and any further relief this Court deems just and proper.


                                                        /s/ Robert Pereda, Esq.
                                                        Attorney for Debtor
                                                        13418 SW 128th Street
                                                        Miami, FL 33186
                                                        Phone: 786-534-4150
                                                        Fax: 866-668-6784
                                                        Robert@roblawmiami.com
                                                        Florida Bar No.: 81985
